DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 07/23/2022 have been entered. Claims 1-3, 5-6, remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, have been considered but are moot because the new interpretation of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claims 16-19, and 21-22 are objected to because of the following informalities: 
Claims are objected to as they are dependent on cancelled claim 15, for examination purposes claims will be interpreted as depending on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-14, 16-17, 19, 21-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US 2016/0341958, of record).
Regarding claim 1, Eguchi discloses an optical system (see Fig 2A) comprising: a first lens group having positive refractive power; a second lens group having negative refractive power; and a third lens group sequentially arranged from an object side, wherein the second lens group is a focusing group moved along an optical axis to perform focusing (see Fig 2A; Para [0021]; first group is positive, second is negative and third is positive or negative; second lens group is a focusing group); and at least one lens made of crystalline glass (see Fig 2A; Para [0035]; lenses may be made of Ohara glass types TIL, LAH, or FPM2 which are crystalline), satisfying the following conditional expressions: 0.25 < (-f2/f) < 0.70 (see Fig 2A; Para [0106]; f2 is from values in chart to be -197.73, f=586.48; -(-197.73)/586.48 =0.34) where, f: focal length of the optical system upon focusing on infinity, and f2: focal length of the second lens group, wherein each of the at least one lens satisfies the following conditional expression: νdp < 97.0 νdp: Abbe number of a medium of the respective lens at a-d line (see Fig 2A; Para [0106]; see lens 1-6, and 10 in chart Abbe numbers all below 97.0).
The second embodiment of Eguchi does not disclose the optical system having a diffractive optical element; 0.40 < TLpf/TL < 0.92, where TL: overall length of the optical system upon focusing on infinity, TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity. The embodiment of Eguchi are related because both teach optical systems.
Eguchi discloses an optical system (see Fig 1A) comprising: the optical system having a diffractive optical element (see Fig 1A; Para [0022]; DOE between fourth and fifth lens); 0.40 < TLpf/TL < 0.92 (see Fig 1A; Para [0105]; 237.06/336.01 = 0.70551472); TL: overall length of the optical system upon focusing on infinity (see Fig 1A; Para [0105]; TL =336.01; calculated from distances from image plane to first surface, 1, in chart), TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity (see Fig 1A; Para [0105]; TLpf =237.06; calculated from distances from image plane to diffraction surface, 8, in chart)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the second embodiment of Eguchi with the optical system having a diffractive optical element of Eguchi for the purpose of limiting the volume of a conventional optical system while correcting chromatic aberration in the system. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the second embodiment of Eguchi with 0.40 < TLpf/TL < 0.92, where TL: overall length of the optical system upon focusing on infinity, TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity of Eguchi for the purpose of proper placement of diffractive element in order to correct for chromatic aberration.
Regarding claim 2, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein each of the at least one lens satisfies the following conditional expression: θgFp + 0.0017 x νdp < 0.730 where θgFp: partial dispersion ratio of a medium of the respective lens (see Fig 2A; Para [0106]; lens 10 which may be formed of glass and has Abbe number < 97: 0.54608 +0.0017*58.9= 0.646).  
Regarding claim 3, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein each of the at least one lens satisfies the following conditional expression: ndp < 1.48 where ndp: refractive index of a medium of the respective lens at a-d line see Fig 2A; Para [0106]; see lens 6 in chart nd= 1.43875).
Regarding claim 5, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein each of the at least one lens satisfies the following conditional expression: θgFp + 0.0017 x νdp < 0.670 where θgFp: partial dispersion ratio of a medium of the respective lens (see Fig 2A; Para [0106]; lens 10 which may be formed of glass and has Abbe number < 97: 0.54608 +0.0017*58.9= 0.646).
Regarding claim 6, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein each of the at least one lens satisfies the following conditional expression: νdp < 80.0 (see Fig 2A; Para [0106]; lens 10 which may be formed of glass and has Abbe number 58.9 < 80.0)
Regarding claim 8, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein the following conditional expression is satisfied: 0.50˚ < ω < 6.00˚ where ω: half angle of view of the optical system upon focusing on infinity (see Fig 2A; Para [0106]; Half angle of view is 2.11˚ for second embodiment).
Regarding claim 9, Eguchi discloses the optical system according to claim 1 (see Fig 1A), wherein each of the at least one lens is provided in a position on an object side with respect to the diffractive optical element (see Fig 1A; Para [0105]; lens 4 which may be formed of glass and has Abbe number of 47.4 is positioned on the object side of the DOE). 
Regarding claim 10, Eguchi discloses the optical system according to claim 1 (see Fig 1A), wherein at least one negative lens is provided in a position on an object side with respect to the diffractive optical element (see Fig 1A; Para [0105]; lens 4 which may be formed of glass and has Abbe number of 47.4 is positioned on the object side of the DOE). 
Regarding claim 11, Eguchi discloses the optical system according to claim 1 (Eguchi: see Fig 1A), wherein the following conditional expression is satisfied: 0.20< fp/f < 1.50 where f: focal length of the optical system upon focusing on infinity, and fp: focal length of a lens having a shortest focal length out of the at least one lens (Eguchi: see Fig 2A; Para [0106]; lens 4 with focal length of 297.83 and f=586.48; 297.83/586.48 = .51 ).
Regarding claim 12, Eguchi discloses the optical system according to claim 1 (see Fig 1A), wherein the following conditional expression is satisfied: 0.00 < f/fpf < 0.10 where f: focal length of the optical system upon focusing on infinity, and fpf: focal length of a diffractive optical surface of the diffractive optical element (see Fig 1A; Para [0105]; fDOE=1/2*C2; C2=-3.71e-5; fDOE=13477; f=585.04; 585.04/13477= 0.04).
Regarding claim 13, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein the following conditional expression is satisfied: 0.30 < TL/f < 1.50 where f: focal length of the optical system upon focusing on infinity (see Fig 2A; TL= 342.54, f=586.48; 342.54/586.48 =0.584).
Regarding claim 14, Eguchi discloses the optical system according to claim 1 (see Fig 1A), wherein at least two lenses made of crystalline glass are provided in positions on an object side with respect to the diffractive optical element (see Fig 1A; Para [0035, 0105]; Lenses 2 and 3 may be made of crystalline glass). 
Regarding claim 16, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein each of the at least one lens is disposed on the object side with respect to the focusing group (see Fig 2A; Para [0106]; at least one crystalline lens with abbe value under 97 is disposed on the object side of the focusing group for example lens 4).
Regarding claim 17, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein the focusing group moves toward an image side when changing focus from infinity to an object at a close distance (see Fig 2A; Para [0090]; focusing is achieved by moving focusing group towards the image side).
Regarding claim 19, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein the third lens group includes a vibration-proof lens that moves in such a way that the vibration-proof lens has a displacement component in a direction perpendicular to an optical axis of the optical system (see Fig 2A; Para [0074]; LT moves in a direction perpendicular to optical axis).
Regarding claim 21, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein the following conditional expression is satisfied: 0.20 < f1/f < 0.55 where f: focal length of the optical system upon focusing on infinity, and f1: focal length of the first lens group (see Fig 2A; Para [0106]; f1 calculated from focal length of lenses to be 217.0246; 200.05/586.48=0.3411).
Regarding claim 22, Eguchi discloses the optical system according to claim 15 (see Fig 2A), wherein the following conditional expression is satisfied: 0.00< fp/f1 < 4.00 where fp: focal length a lens having a shortest focal length out of the at least one lens, and f1: focal length of the first lens group (see Fig 2A; Para [0106]; lens 4 with focal length of 297.83 and f1=200.05; 297.83/200.05 = 1.49).
Regarding claim 24, Eguchi discloses an optical apparatus comprising the optical system according to claim 1 (see Fig 2A; Para [0002]; imaging optical system is suitable for camera).
Regarding claim 25, Eguchi discloses a method for manufacturing an optical system (see Fig 2A), the method comprising: arranging a first lens group having positive refractive power; a second lens group having negative refractive power; and a third lens group sequentially arranged from an object side, wherein the second lens group is a focusing group moved along an optical axis to perform focusing (see Fig 2A; Para [0021]; first group is positive, second is negative and third is positive or negative; second lens group is a focusing group) ; and at least one lens made of crystalline glass (see Fig 2A; Para [0035]; lenses may be made of crystalline materials); and to satisfy the following conditional expressions: 0.25< (-f2)/f < 0.70 where, f: focal length of the optical system upon focusing on infinity, and f2: focal length of the second lens group, wherein each of the at least one lens satisfies the following conditional expression: νdp < 97.0 where νdp: Abbe number of a medium of the respective lens at a-d line (see Fig 2A; Para [0106]; see lens 6 in chart Abbe number 94.9). The second embodiment of Eguchi does not disclose configuring the optical system to have a diffractive optical element; 0.40 < TLpf/TL < 0.92, where TL: overall length of the optical system upon focusing on infinity, TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity. The embodiment of Eguchi are related because both teach optical systems.
Eguchi discloses a method for manufacturing an optical system (see Fig 1A) comprising: configuring the optical system to have a diffractive optical element (see Fig 1A; Para [0022]; DOE between fourth and fifth lens); and the following conditional expressions: 0.40 < TLpf/TL < 0.92 (see Fig 1A; Para [0105]; 237.06/336.01 = 0.70551472) where TL: overall length of the optical system upon focusing on infinity (see Fig 1A; Para [0105]; TL =336.01; calculated from distances from image plane to first surface, 1, in chart), and TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity (see Fig 1A; Para [0105]; TLpf =237.06; calculated from distances from image plane to diffraction surface, 8, in chart) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the second embodiment of Eguchi with the optical system having a diffractive optical element of Eguchi for the purpose of limiting the volume of a conventional optical system while correcting chromatic aberration in the system. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the second embodiment of Eguchi with 0.40 < TLpf/TL < 0.92, where TL: overall length of the optical system upon focusing on infinity, TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity of Eguchi for the purpose of proper placement of diffractive element in order to correct for chromatic aberration.
Regarding claim 26, Eguchi discloses the optical system according to claim 1 (see Fig 2A), wherein a lens made of crystalline glass is disposed in a position closest to an object side (see Fig 2A; Para [0035, 0106]; first lens may be made of crystalline material).
Regarding claim 27, Eguchi discloses the optical system according to claim 1 (see Fig 2A), including a plurality of lenses made of crystalline glass, and wherein no other lens is interposed within the plurality of lenses (see Fig 2A; Para [0035, 0106]; glass may be used for all lenses in the optical system).
Regarding claim 28, Eguchi discloses the optical system according to claim 1 (see Fig 1A), wherein the diffractive optical element is disposed on an image plane side of a lens where the diffractive optical element is disposed (see Fig 1A; Para [0105]; diffractive optical element D is disposed on the image side of lens 4).
Regarding claim 29, Eguchi discloses the optical system according to claim 28 (see Fig 1A), wherein a lens made of crystalline glass and the lens where the diffractive optical element is disposed are so disposed as to be adjacent to each other (see Fig 1A; Para [0105]; lens 4 is with diffractive element is adjacent to lens 5 that may be made of glass).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US 2016/0341958, of record) in view of Kashima (US 2004/0252380, of record). 
Regarding claim 23, Eguchi in view of Sudoh discloses the optical system according to claim 1. Eguchi in view of Sudoh does not disclose wherein the crystalline glass is a crystal material primarily made of silicon dioxide (Si02). Eguchi in view of Sudoh and Kashima are related because both disclose optical systems. 
Kashima discloses an optical system (Kashima: see Fig 1A), wherein the crystalline glass is a crystal material primarily made of silicon dioxide (Si02) (Kashima: Para [0033]; glass used is made of quartz which is a composition of SiO2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Eguchi in view of Sudoh with wherein the crystalline glass is a crystal material primarily made of silicon dioxide (Si02) of Kashima for the purpose of improving the optical capabilities of the lens with the use of Si as a key material.
Claim 1 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazashi (US 2013/0107365) in view of Eguchi (US 2016/0341958, of record). 
Regarding claim 1, Kanazashi discloses an optical system (see Fig 1) comprising: a first lens group having positive refractive power; a second lens group having negative refractive power; and a third lens group sequentially arranged from an object side, wherein the second lens group is a focusing group moved along an optical axis to perform focusing (see Fig 1; see Table 4; first group is positive, second is negative and third is positive; second lens group is a focusing group), satisfying the following conditional expressions: 0.25 < (-f2/f) < 0.70 (see Fig 1; Table 4; f2 is from values in chart to be -12.06, f=24.22; -(-12.06)/24.22 =0.498) where, f: focal length of the optical system upon focusing on infinity, and f2: focal length of the second lens group, wherein each of the at least one lens satisfies the following conditional expression: νdp < 97.0 νdp: Abbe number of a medium of the respective lens at a-d line (see Fig 1; Table 1; all lenses below 97.0).



Kanazashi does not disclose wherein and at least one lens made of crystalline glass; wherein the optical system having a diffractive optical element; 0.40 < TLpf/TL < 0.92, where TL: overall length of the optical system upon focusing on infinity, TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity. The Kanazashi and Eguchi are related because both teach optical systems.
Eguchi discloses an optical system (see Fig 1A) wherein and at least one lens made of crystalline glass (see Fig 2A; Para [0035]; lenses may be made of Ohara glass types TIL, LAH, or FPM2 which are crystalline); comprising: the optical system having a diffractive optical element (see Fig 1A; Para [0022]; DOE between fourth and fifth lens); 0.40 < TLpf/TL < 0.92 (see Fig 1A; Para [0105]; 237.06/336.01 = 0.70551472); TL: overall length of the optical system upon focusing on infinity (see Fig 1A; Para [0105]; TL =336.01; calculated from distances from image plane to first surface, 1, in chart), TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity (see Fig 1A; Para [0105]; TLpf =237.06; calculated from distances from image plane to diffraction surface, 8, in chart)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the second embodiment of Eguchi with wherein and at least one lens made of crystalline glass; the optical system having a diffractive optical element of Eguchi for the purpose of limiting the volume of a conventional optical system while correcting chromatic aberration in the system. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the second embodiment of Eguchi with 0.40 < TLpf/TL < 0.92, where TL: overall length of the optical system upon focusing on infinity, TLpf: on-optical-axis distance from an image plane to a diffractive optical surface of the diffractive optical element upon focusing on infinity of Eguchi for the purpose of proper placement of diffractive element in order to correct for chromatic aberration.
Regarding claim 18, Kanazashi in view of Eguchi discloses the optical system according to claim 1 (Kanazashi: see Fig 1), wherein the focusing group includes at least one positive lens (Kanazashi: see Fig 1; Para [0048]; second lens group has at least one positive lens). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.S./Examiner, Art Unit 2872   


/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872